DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 02/23/2021 is acknowledged.

Status of Claims
This action is in reply to the response filed 2/23/2021. 
Applicant elected Group 1 (claims 1-9) without traverse. 
Claims 1-9 are currently pending and have been examined. 

Claim Objections
Claim 9 is objected to because of the following informalities:  “to determine” is misspelled as “go determine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


In regards to claim 3, the Examiner asserts that the specification, as originally filed, fails to adequately disclose determining from a model that a low-probability state transition has occurred or is likely to occur.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for -a low-probability model without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of determining a low-probability can be performed.  That is to say, the applicant is attempting to claim the entire genus of probabilities being obtained from a model, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-9 are drawn to a system which is a statutory category of invention (Step 1: YES). 
Independent claims 1 recites detect a host glucose concentration; receive the host glucose concentration; receive host glucose concentration data; determine a host state change associated with the host glucose concentration data; determine a guidance message based at 
The recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by determining a host state change associated with the host glucose concentrations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “glucose concentration sensor”, “communication circuit”, “memory circuit”, “stored model”, “processor”, “user interface”, “mobile device”, “glucose concentration sensor communication circuit”, “first wireless transceiver”, “second wireless transceiver”, and “insulin delivery system” are recited at a high level of generality (e.g., that the determining and delivering data is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to 
Paragraph 59, where “a communication circuit configured to receive the patient glucose concentration level from the glucose concentration sensor”
Paragraph 64, where “wherein the system includes a mobile device, the mobile device including the memory circuit, and the processor”
Paragraph 70-71, where “wherein the insulin delivery system includes an insulin pump…. wherein the insulin delivery system includes an insulin pen.
Paragraph 114, where “loading a model into a memory of a computing environment; receiving a datum indicative of a glucose concentration value of the user; and causing a display of a calculated insight on a user interface of the computing environment”
Paragraph 159,  where “wherein the mobile device includes the communication circuit, and the glucose concentration sensor includes a glucose concentration sensor communication circuit configured to communicate with the communication circuit.”
Paragraph 160, where “wherein the mobile device communication circuit includes a first wireless transceiver, and the glucose concentration sensor communication circuit includes a second wireless transceiver”
Paragraph 331, where “In various examples, the decision support engine 104 may reside on a remote resource 109, a local device 108, or a combination thereof (e.g. a "hybrid configuration"). The decision support engine 104 may reside on or be connected to one or more remote resources 109 (e.g. cloud servers) by a network, such as a cellular network, Wi-Fi network, the internet, or combinations thereof. The cloud servers 109 may collect and store information received from sensor 106. The cloud servers may also collect other information, such as user calendar information, e.g. information received from a calendar of a patient or patient caregiver. In some examples, the decision support engine 104 may reside on a device near the patient, e.g. the local device 118.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-9 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claim 5 further claims a mobile device that is an additional element found to be generic as explained above. Claim 6 further claims a glucose concentration sensor communication circuit that is an additional element found to be generic as explained above. Claim 7 further claims a first wireless transceiver and a second wireless transceiver that are additional elements found to be generic as explained above. Claim 8 further claims an insulin delivery system that is an additional element found to be generic as explained above.  These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asomani (US 7,261,691 B1).


CLAIM 1-
Asomani teaches the limitations of: 
A glucose concentration sensor configured to detect a host glucose concentration (In an exemplary operation, processor 30 effects periodic sampling and/or collecting of glucose levels measured by sensor 40 and compares the same with pre-stored limits to determine whether monitored levels lie within a safe range (col 5 lines 36-39)) wherein glucose concentration level in the specification (para [0039]) is a glucose level
a communication circuit configured to receive the host glucose concentration from the glucose concentration sensor (According to a first aspect of the invention, there is provided an emergency medical monitoring and transmis­sion system capable of sending a message to a personal caretaker and/or an emergency response center where the system comprises a wearable monitor/transmitter device including a glucose detector to detect a blood glucose level of a patient (col 1 lines 59-65))
a memory circuit including a stored model (Bus 34, which also communicates with processor 30, includes a glucose sensor 40; a panic switch 42 to enable the patient 12 to immediately call for help via an emergency message; a memory 44 that stores information and program instructions associated with processor 30; (col 5 lines 21-25)); wherein the stored model acts as program instructions as shown in the specification paragraph 59
and a processor configured to: receive host glucose concentration data sensed by the glucose concentration sensor (In an exemplary operation, processor 30 effects periodic sampling and/or collecting of glucose levels measured by sensor 40 and compares the same with pre-stored limits to determine whether monitored levels lie 
determine a host state change associated with the host glucose concentration data; (Asomani teaches that the glucose concentration data (i.e., hyperglycemic or hypoglycemic conditions which is a host state change) is tested for each patient (col 7 lines 45-52))
determine a guidance message based at least in part on the host state change; (Asomani teaches that when an unsafe glucose level is detected, an emergency message is dispatched after a thirty-to-sixty second time delay (col 8 lines 6-29))
and delivering the guidance message through a user interface (The caretaker's device 14 may also transmit an acknowledgement message to the patient that "help is on the way" or may elicit a confirmation from emergency response personnel that they received the patient's emergency message (col 8 lines 36-41))

CLAIM 2-
Asomani teaches the limitations of claim 1. Regarding claim 2, Asomani further teaches: 
wherein the processor is further configured to determine that the host state change is atypical wherein the determining of the guidance message is based at least in part on the atypicality of the state change (In an exemplary operation, processor 30 effects periodic sampling and/or collecting of glucose levels measured by sensor 40 and compares the same with pre-stored limits to determine whether monitored levels lie within a safe range. A indicated above, glucose detector 40 may comprise an off-the-shelf sensor having data ports feeding a local display. Taps can be made on these data ports to collect glucose measurement data, which is acquired by processor 30. Collected information is time/date stamped using time data produced by local clock 

CLAIM 3-
Asomani teaches the limitations of claim 1. Regarding claim 3, Asomani further teaches
wherein determining the host state change comprises determining from a model that a low-probability state transition has occurred (wherein Asomani teaches that the algorithm (model) determines that the glucose levels have a persistent decrease (i.e., low-probability state transition as the specification defines a low-probability state transition as a transition from a present state to a projected state (para [0014])) (col 7 lines 45-67 and col 8 lines 1-5))
wherein the determining of the guidance message is based at least in part on the determination that the low-probability state transition has occurred or is likely to occur (When, at step 83, processor 30 determines that the cur­rently sensed glucose level lies outside a safe limit or is approaching an unsafe preset limit, step 84 effects activation of local alarm 48 and/or 49 (FIG. 2)... expiration the thirty-to-sixty second time delay at step 87, and the patient has not otherwise manually reset the device 10, the algorithm proceeds to step 89 where processor 30 effects transmission of the emergency message (col 8 lines 6-26))

CLAIM 4-
Asomani teaches the limitations of claim 1. Regarding claim 4, Asomani further teaches:
Wherein determining the host state change comprises identifying a likely transition to an undesirable host state and the guidance message is determined and delivered at a time such that the host can intervene to avoid the transition to the undesirable host state (If processor 30 detects an out-of-limit glucose level, it activates a local alarm giving warning to the patient to implement corrective action. Notification may occur using local alarm 48 or 49. The patient may turn off the local alarm or delay transmission of an emergency message at will, via an input 38. If, after processor 30 detects an unsafe medical condition and the patient fails to reset the device 10 or delay emergency message transmission within a specified time, e.g., thirty to sixty seconds, processor 30 assembles an emergency message and activates transceiver 39 to send the message to either or both the personal caretaker 16 (FIG. 1) and the emergency response personnel 22 (FIG. 1). (col 5 lines 46-57))

CLAIM 5-
Asomani teaches the limitations of claim 1. Regarding claim 5, Asomani further teaches:
wherein the system includes a mobile device, the mobile device including the memory circuit and the processor (FIG. 4 is a circuit block diagram of an exemplary transceiver unit 20 located at an emergency response center or a mobile unit thereof. Transceiver unit 20 comprises a local processor 64 that conveys data over bus 66 with peripheral devices including memory 65, display 72, transceiver 68, alarm 70, I/O interface 67, facility control unit 74, and location register 69. (col lines 52-58))

CLAIM 6-
Asomani teaches the limitations of claim 5. Regarding claim 6, Asomani further teaches:
wherein the mobile device includes the communication circuit (FIG. 4 is a circuit block diagram of an exemplary transceiver unit 20 located at an emergency response center or a mobile unit thereof. Transceiver unit 20 comprises a local processor 64 that conveys data over bus 66 with peripheral devices including memory 65, display 72, transceiver 68, alarm 70, I/O interface 67, facility control unit 74, and location register 69. 
and the glucose concentration sensor includes a glucose concentration sensor communication circuit configured to communicate with the communication circuit (Bus 34, which also communicates with processor 30, includes a glucose sensor 40; a panic switch 42 to enable the patient 12 to immediately call for help via an emergency message; a memory 44 that stores information and program instructions associated with processor 30; a display to pro­vide textual information, such as glucose levels, to the patient; an alarm 48 to provide a visual and/or audible alarm to the patient, and optionally, a vibratory alarm 49, which also notifies the patient of an emergency medical condition. (col 5 lines 21-29))

CLAIM 7-
Asomani teaches the limitations of claim 6. Regarding claim 7, Asomani further teaches:
wherein the mobile device communication circuit includes a first wireless transceiver, (Wearable transceiver device 10 preferably includes a glucose monitor, such as a GlucoWatch G2 Biographer commercially available from Cygnus, Inc. of Redwood City, Calif., a GPS (global positioning system) module to detect the location of patient 12, and a communication interface and transceiver device such as mobile telephone and inter-face. (col 4 lines 21-28)) and the glucose concentration sensor communication circuit includes a second wireless transceiver (Transceiver 62, which may also comprise a cellular telephone interface connected with a cell phone or a wireless LAN (local area network), WAN (wide area network), or MAN (metropolitan area network) interface, receives emergency messages sent by device 10 to enable storage of the same in local memory 58 via control by processor 50. In an alternative wherein Figures 2-4 depict different transceivers for the mobile device of the caretaker and the glucose monitor of the patient
wherein the mobile device communication circuit (Transceiver 62, which may also comprise a cellular telephone interface connected with a cell phone or a wireless LAN (local area network), WAN (wide area network), or MAN (metropolitan area network) interface, receives emergency messages sent by device 10 to enable storage of the same in local memory 58 via control by processor 50. In an alternative arrangement, absent an emergency condition, the wearable patient device 10 may be programmed to periodically send or transmit date- and/or time-stamped blood glucose information (col 6 lines 25-34));and the glucose concentration sensor communication circuit communicate using a wireless communication protocol (In addition, transceiver 39 may be configured to co-act with a local communication system located at the premises of the patient, such as an existing telephone, a personal computer having Internet access, or wireless access points of a wireless network (col 6 lines 4-8))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asomani (US 7,261,691 B1) in view of Desborough (US 2017/0203039 A1)


CLAIM 8-
Asomani teaches the limitations of claim 1. Regarding claim 8, Asomani does not explicitly teach, However Desborough teaches:
An insulin delivery system (At block 650, insulin may be delivered based on the next action in the selected profile. For example, control circuitry 240 of the pump assembly 15 (para [0187]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani to integrate the application of an insulin delivery system of Desborough with the motivation of making it easy for the user to use an integrated insulin pump device as insulin pumps allow for the delivery of insulin in a manner that bears greater similarity to the naturally occurring physiological processes and can be controlled to follow standard or individually modified protocols to give the patient better glycemic control. (see: Desborough, paragraph 4).

CLAIM 9-
Asomani teaches the limitations of claim 1. Regarding claim 9, Asomani does not explicitly teach, However Desborough teaches:
Wherein the state change is from a first disease state describing a first host disease stage to a second disease state indicating a second host disease stage (The controller may be configured to generate messages to deliver insulin over a first diurnal time period based on a baseline basal insulin rate stored in the memory. The controller may also be configured to receive blood glucose data from the glucose sensor to control generation of the messages to deliver insulin in amounts variable from the wherein the first and second diurnal time periods of Desborough teach the first and second disease states of the patient as their glucose level changes
Wherein the processor is further configured to determine a second guidance message based at least in part on the second disease stage (At block 750, insulin may be delivered during the related diurnal time period based on the adjusted baseline basal insulin rate. For example, the insulin pump can deliver insulin based on the adjusted baseline basal insulin rate. In some cases, such delivery can include a control device (e.g., the control circuitry 240 of FIG. 2) sending a message to the insulin pump to deliver insulin (para [00197])); wherein multiple messages are sent based upon the diurnal time period (i.e., stages of the diabetes glucose levels) and an additional message (i.e., second message) is sent based on an adjusted rate

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Asomani to integrate the application of an insulin delivery system of Desborough with the motivation of making it easy for the user to use an integrated device that allows for multiple message settings as an insulin pump device can store (via input from a clinician or a user) a number of settings (e.g., dosage parameters or other settings) that are customized by the physician for the particular user multiple times a day (see: Desborough, paragraphs 4-5).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/269, 531 in view of Asomani (US 7,261,691 B1). Claims 1 of the current application and copending Application 16/269,531 are similar in that they both describe: determining a state of the host (i.e., change) and determining a guidance message based in part on the determined state. Claim 4 of the current application and claim 5 of copending Application 16/269,531 are similar in that they both describe: determining a host state (i.e., patient state) and determining a guidance message at a time calculated to enable intervention prior to a transition to an undesirable physiological state (i.e., avoid the transition to the undesirable host state)

 This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Javitt (US 2015/0285759 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626